UNITED STATES BANKRUPTCY COURT
WESTERN DISTRICT OF NEW YORK

                                                            )
IN RE:                                                      )   Chapter 11
                                                            )
ROCHESTER DRUG CO-OPERATIVE, INC.,                          )   Case No.20-20230 (PRW)
                                                            )
                                Debtor.                     )
                                                            )

                                  CERTIFICATE OF SERVICE

STATE OF CALIFORNIA   )
                      )
COUNTY OF LOS ANGELES )


         I, Nancy H. Brown, am over the age of eighteen years, am employed by Pachulski

Stang Ziehl & Jones LLP. I am not a party to the within action; my business address is

10100 Santa Monica Blvd., 13th Fl., Los Angeles, CA 90067.

         On June 24, 2021, I caused to be served a true and correct copy of the Motion of the

Liquidating Trustee for Entry of an Order (I) Discharging Epiq Corporate

Restructuring, LLC and (II) Retaining Bankruptcy Management Solutions, Inc. d/b/a

Stretto as the Post-Confirmation Claims Agent via the Court’s ECF system.

         I declare under penalty of perjury, under the laws of the State of California and the

United States of America that the foregoing is true and correct.

         Executed this 24th day of June, 2021 at Los Angeles, California.


                                                       /s/ Nancy H. Brown
                                                       Nancy H. Brown




DOCS_LA:337589.2 75015/003
 Case 2-20-20230-PRW, Doc 1362-2, Filed 06/24/21, Entered 06/24/21 17:20:26,
                  Description: Certificate of Service , Page 1 of 1
